Citation Nr: 1141745	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from June 1968 to October 1975, from October 1990 to February 1991 and from July 1991 to April 1992.  He received a discharge under dishonorable conditions from the latter period of service and is therefore barred from receiving VA benefits based on that period of service.

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2001 and May 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a decision issued in October 2007, the Board affirmed the RO's rating decision denying service connection for hypertension, as secondary to service-connected PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision vacating the Board's October 2007 decision and remanding the matter to the Board for further proceedings consistent with the Memorandum Decision.  

In a decision issued in January 2010, the Board affirmed the RO's rating decision denying an initial rating in excess of 50 percent for PTSD.  The Veteran then appealed the Board's decision to the Court and, in October 2010, based on a Joint Motion For Remand (joint motion), the Court remanded the matter to the Board for compliance with the instructions in the joint motion.  

As indicated in a letter dated April 2011, Mr. Leonard is representing the Veteran in his appeal of both claims.  



FINDINGS OF FACT

1.  Hypertension is not related to active service or service-connected PTSD and did not manifest to a compensable degree within a year of the Veteran's discharge from active service.

2.  The Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.     

3.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for entitlement to an initial 70 percent evaluation for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on his claims by letters dated March 2003, June 2003, March 2005, May 2005, November 2007 and August 2008.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after the RO initially decided the Veteran's claims; they were thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claims in supplemental statements of the case issued in May 2005 and October 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file most evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records.  The RO did not secure and associate with the claims file records of the Veteran's treatment by Jorge J. Perez, M.D., the Veteran's private physician.

In April 2003, after receiving a medical opinion from Dr. Perez, which referred to his treatment of the Veteran since 1999, the RO contacted the Veteran for authorization to obtain records of this treatment.  According to the report of contact, the Veteran indicated that the medical opinion should suffice and that VA did not have to send an Authorization and Consent form to Dr. Perez.  

The Veteran has since argued that VA failed to obtain his treatment records from Dr. Perez.  In its April 2010 Memorandum Decision, the Court pointed out that, on remand, the Veteran was free to pursue a request for VA to assist him in obtaining records of his treatment by Jorge J. Perez, M.D., his private physician.  However, after the Board sent the Veteran a letter providing him an opportunity to submit additional evidence, the Veteran did not follow up by submitting authorizations to obtain these records.  Instead, in April 2011 and August 2011, he submitted three statements indicating that he had nothing else to submit and that he wished to proceed immediately in the readjudication of his appeal. 

The RO also afforded the Veteran VA examinations, during which examiners discussed the severity of the Veteran's PTSD, and obtained advisory medical opinions in support of the Veteran's claim for service connection for hypertension.    

II.  Analysis

A.  Service Connection

In May 2003, the RO denied the Veteran service connection for hypertension on direct and secondary bases.  

The Veteran now contends that he is entitled to service connection for hypertension on a secondary basis, as due to his service-connected PTSD.  In written statements submitted during the course of this appeal, he asserts that he developed hypertension from years of stress caused by his PTSD.  He points out that it is well known in the medical community and discussed in medical literature that stress can lead to the development of hypertension and heart disease.  He believes the medical opinion and literature he has submitted in support of his claim is adequate to grant it, providing clear and convincing evidence that PTSD is responsible for his hypertension.  He questions the adequacy of an unfavorable opinion VA obtained in September 2007.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be presumed for certain medical conditions such as cardiovascular-renal disease, including hypertension, if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Post-service medical documents, including VA and private treatment records dated since the 1990s, a March 2003 written statement from Dr. Perez, and September 2007 and July 2011 written statements of VA physicians, confirm that the Veteran currently has hypertension.  The question is thus whether this condition is related to the Veteran's active service or service-connected PTSD, or manifested to a compensable degree within a year of his discharge from active service.  

According to the Veteran's service and post-service treatment records and Dr. Perez's March 2003 statement, during service and for many years thereafter, medical professionals noted normal blood pressure readings.  The Veteran began receiving private treatment for hypertension in the late 1990s.  In the early 2000s, he began receiving VA treatment for the same condition and, in May 2001 and August 2004, during VA examinations, examiners confirmed that the condition existed.  (During a VA examination conducted in April 2005, however, an examiner found no evidence of any ischemic coronary artery disease or hypertensive heart disease.)  During treatment visits, no medical professional discussed the etiology of the Veteran's hypertension.

The Veteran has submitted a copy of an October 1997 Board decision granting another veteran service connection for hypertension secondary to PTSD.  He has also submitted a copy of an article discussing the relationship between psychological disorders and coronary heart disease.  This evidence is not probative.  First, the Board decision refers to another veteran whose case is different and not specific to this Veteran.  Second, it has no precedential value.  Similarly the article is general and does not refer specifically to the Veteran, or the facts and circumstances of his case.    

There are also three medical opinions of record specifically discussing the etiology of the Veteran's hypertension.  One, a March 2003 statement from Dr. Perez, indicates that, despite treatment beginning in 1999, the Veteran's blood pressure remains out of control.  Dr. Perez opines that the Veteran suffers from PTSD, a condition that is a factor that contributes to his uncontrolled hypertension.   

In September 2007, on the Board's request, a VA physician reviewed the entire medical record and discussed whether the Veteran's hypertension was due to service, or his PTSD.  He acknowledged that "[t]here is a suggestion that individuals who show increased reactivity to stressful stimuli such as PTSD, maybe [sic] at increased risk for developing hypertension."  He also noted that "[h]owever, direct evidence to support this mechanism is quite limited, weak and inconclusive."  He concluded that PTSD did not cause the Veteran's hypertension on the following bases: (1) the hypertension developed 25 years after the development of PTSD symptoms; and (2) the Veteran had a family history of hypertension, obesity, diabetes, obstructive sleep apnea and increasing age.  He further concluded that the Veteran's "PTSD did not aggravate his hypertension to the point it was difficult to control."  He explained that the reason the Veteran's hypertension was at times difficult to control was because he was inadequately treated as are 75 percent of hypertensives in the United States.  

In July 2011, also on the Board's request, another VA physician reviewed the claims file and discussed the same matter.  He referenced clinical evidence he found relevant, including:  an April 2002 psychiatry note indicating that the Veteran had had PTSD symptoms for many years previously; Dr. Perez's March 2003 statement; an April 2003 VA pharmacotherapy clinic note indicating that the Veteran was on three antihypertensive medications, had at-home blood pressure readings commonly over 140, which prompted an increase in medication dose, was compliant with his medications and weighed 279 pounds; a November 2003 sleep study showing a family history of hypertension and a diagnosis of sleep apnea; a 2004 treatment record showing that the Veteran was regularly taking etodolac and, for better control, was taking a fourth antihypertensive medication; a November 2006 VA pharmacotherapy note indicating that the Veteran did not adhere to a low sodium diet; a February 2007 VA nutrition education note indicating that the Veteran weighed 319 pounds, ate slabs of bacon and had obsessive eating habits; and 2007 clinic notes showing that the Veteran's blood pressure was well controlled on four hypertensive medications.  The VA physician then discussed that the Veteran was diagnosed at age 53 with hypertension, which is typical for this condition, had risks for developing this condition, including a family history, extreme obesity, obstructive sleep apnea and a high sodium diet, and began taking etodolac in 2004, which commonly increases blood pressure.  He explained that, over time, the Veteran required three and then four antihypertensive medications for adequate control, which is not uncommon or unusual when treating patients with multiple factor contributing to blood pressure elevation.  The VA physician concluded that he saw no evidence that any other factor such as PTSD caused a permanent worsening of the Veteran's PTSD beyond that due to the natural disease process.  He ruled out a relationship between the PTSD and hypertension on initial causation and chronic aggravation bases. 

The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  An opinion is probative when it is based upon consideration of a veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one, and supports its conclusion with an analysis that can be considered and weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 
123-24 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  

In this case, all of the medical opinions are competent.  With regard to credibility, however, the Board places greater evidentiary weight on the VA physician's July 2011 opinion.  Dr. Perez's March 2003 statement provides a succinct conclusion without supporting rationale or reference to treatment records.  The VA physician's September 2007 opinion also lacks supporting rationale on the matters of whether the PTSD aggravated the Veteran's hypertension and whether the Veteran's hypertension was difficult to control because of inadequate treatment.  Moreover, the VA physician did not reference any clinical evidence showing inadequate treatment.   

The VA physician's July 2011 opinion, on the other hand, is most probative.  It is based on a review of pertinent evidence, including the unfavorable medical statement, and provides rationale.  The VA physician points to evidence discussing the Veteran's age, medications and risk factors for developing hypertension to support his conclusion that these factors, rather than PTSD, caused and aggravatef the Veteran's hypertension.  

The Veteran's assertions, which conflict with that of the VA physician who evaluated this case in July 2011, represent the only remaining evidence linking the Veteran's hypertension to PTSD.  These assertions are not competent.  Although the Veteran is competent to report that he feels stressed, he is not competent to link this stress to his hypertension.  He does not possess a recognized degree of medical knowledge to provide an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board thus finds that the Veteran's hypertension is not related to active service or service-connected PTSD and did not manifest to a compensable degree within a year of his discharge from active service.  Based on this finding, the Board concludes that hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred and is not proximately due to or the result of service-connected PTSD.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

B.  Higher Initial Rating

The Veteran claims entitlement to a higher initial rating for his PTSD.  He asserts that the 50 percent rating initially assigned this disability does not accurately reflect the severity of his psychiatric symptomatology.  He points out that medical professionals have assigned his PTSD Global Assessment of Functioning (GAF) scores indicative of more severe symptomatology, rated at least 70 percent disabling.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

1.  Schedular

The RO has evaluated the Veteran's PTSD as 50 percent disabling under DC 9411, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent disability rating is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent disability rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain rating.  The list is not exhaustive and, for the Board to assign a specific rating, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

The Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's PTSD disability picture more nearly approximates the criteria for a higher initial evaluation.  The Veteran's PTSD symptoms are severe, resulting in occupational and social impairment, but not total, with deficiencies in most areas, including judgment, thinking and mood.   

According to VA treatment records dated since 2002 and a report of VA examination conducted in April 2001, in 1999, the Veteran began treatment for prostate cancer.  This treatment necessitated time off from work, during which he  began to experience PTSD-related symptoms, including intrusive memories, hypervigilance, avoidance of crowds, a temper and moodiness.  Following cancer treatment, his private physician prescribed Paxil, which reportedly improved his symptoms.  

In November 2000, the Veteran filed a claim for service connection for PTSD.  During a VA PTSD examination conducted in April 2001 in conjunction with the claim, he reported that, since discharge, he had functioned fairly well, obtaining an undergraduate and two graduate degrees, working as a financial analyst and being married for 28 years.  He further reported that, as he aged, his PTSD symptoms had become more apparent.  He indicated that he had been having more difficulty concentrating/focusing, was experiencing an increasing number of intrusive memories and flashbacks of Vietnam, and occasionally felt depressed.  He denied ever having seen a psychiatrist.  

The VA examiner recorded that the Veteran was pleasant and well groomed with normal speech and thought processes and no evidence of psychosis, homicidal or suicidal ideation.  She also recorded that the Veteran had fair insight and judgment.  She assigned these symptoms a GAF score of 50 and characterized the Veteran's PTSD symptoms as "fairly severe", noting that he had been able to function highly for many years following Vietnam by maintaining a full schedule of occupational and social activities.  The VA examiner further noted that, as the Veteran aged and his overall idle time increased, his PTSD symptoms became more apparent and he began to experience depressive symptoms as a result of an adjustment to his increased PTSD symptoms.  She explained that the Veteran had anxiety and developed PTSD symptoms when he first came back from Vietnam, but was able to manage these symptoms due to outstanding coping skills.  She indicated that the Veteran avoided and ignored these symptoms and functioned highly, socially and occupationally, for many years.  She further indicated that, due to aging, his coping skills were breaking down and his PTSD symptoms were becoming more evident.  

Following this examination, the Veteran retired from his full time position and began receiving VA psychiatric treatment.   In April 2002, he reported that he felt less useful being retired and longed for an intellectual challenge.  The psychiatrist noted that the Veteran was hesitant to discuss his symptoms.  She observed the Veteran to be well groomed with normal speech and thought processes, no psychotic, suicidal or homicidal features and fair to good judgment and insight.  She noted that the Veteran's affect initially appeared constricted, but that the Veteran relaxed as the session proceeded.  She assigned the PTSD symptoms a GAF score of 55 and commented that the symptoms were exacerbated by the Veteran's break from his occupation. 

In November 2002, the Veteran reported increased difficulty with moods and sleeping and alcohol consumption since retirement and noted that his family had noticed greater irritability.  He also reported that he was trying to distract himself from remembering by working part time as a teacher at a university, but felt unchallenged, unfulfilled and bored.  The psychiatrist found the Veteran to be well groomed, alert and oriented with no homicidal or suicidal ideation and normal speech.  She also found that the Veteran had a full affect, was inappropriately jovial at times, perhaps as a defense, and had an irritable mood and somewhat tangential thought processes.  She assigned the PTSD symptoms a GAF score of 50. 

In January 2003 and May 2003, the Veteran reported some improvement with sleep, but a decline in weight management and eating issues.  In January 2003, the psychiatrist observed the Veteran to be well groomed, alert and oriented with a full and bright affect, good mood, no agitation or retardation, normal speech and goal-directed thought processes and no suicidal or homicidal ideation or psychotic features.  She assigned the Veteran's PTSD symptoms a GAF score of 58.  In May 2003, a psychiatrist noted that the Veteran was inappropriately jovial at times, perhaps as a defense, and had an irritable mood and somewhat tangential thought processes.  She assigned the PTSD symptoms a GAF score of 50.

The Veteran next sought psychiatric treatment in May 2007, at which time he reported greater difficulty sleeping.  The psychiatrist noted no abnormalities other than a euthymic mood.  She attributed the symptom to depression.  During the remainder of the year, the Veteran received medication therapy for depression.

In September 2008, February 2009 and June 2009, the Veteran had no specific mental health complaints and indicated that he was ok.  Psychiatrists noted a euthymic mood and no other mental health abnormalities and assigned the Veteran's PTSD symptoms GAF scores of 50 (September 2008 and February 2009) and 48 (June 2009).

Most recently, during a VA examination conducted in October 2009, the Veteran reported experiencing sleep difficulties, hypervigilance and thought avoidance.  He indicated that he had a good relationship with his kids, but engaged in no social activities with his spouse and regularly sought social isolation.  The examiner noted no mental health abnormalities, including hallucinations, suicide ideation, homicide ideation, or delusions.  He observed that the Veteran presented himself as well groomed with good speech and appropriate affect and normal thought processes, judgment and impulse control.  He assigned the PTSD symptoms a GAF score of 55 and opined that the Veteran's overall function had not changed since the April 2001 VA PTSD examination.  He noted that the Veteran retired in 2001 due to health issues and continued to experience difficulties sleeping and adapting to his health problems.

As previously indicated, although a medical professional has noted that the Veteran's PTSD symptoms first developed after he came back from Vietnam, it is clear that they became more evident following his 1999 cancer treatment and retirement from full-time employment in the early 2000s.  Since then, beginning in 2001, psychiatrists and a VA examiner have specifically characterized the PTSD symptoms as severe and assigned them GAF scores ranging from 48 to 58.  

According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV), a score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Based on these definitions, the GAF scores assigned the Veteran's PTSD symptoms represent moderate to serious impairment, in part confirming the 2001 and 2002 psychiatrists' and VA examiner's characterization of the Veteran's PTSD as severe.  

Although it appears that the Veteran's PTSD symptoms have improved recently (less mental health complaints reported and noted and higher GAF scores assigned), in October 2009, the VA examiner indicated that there had been no change since April 2001.  The Board thus considers the current symptoms severe, similarly to April 2001, and not warranting staged ratings.  

These severe symptoms have been shown to cause occupational and social impairment with deficiencies in most areas, including family relations (engages in no social activities with his spouse), judgment (occasionally fair), thinking (occasionally somewhat tangential) and mood (irritable and depressed).  PTSD symptoms this severe warrant the assignment of a 70 percent rating under DC 9411.  They do not warrant the assignment of a 100 percent rating, however, as they do not cause total occupational and social impairment.  During the course of this appeal, the Veteran worked, albeit part time, and a VA examiner (October 2009) specifically found that the Veteran was not totally impaired due to his PTSD.   

2.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned a higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

If the claimant or the evidence raises the question of entitlement to a higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has recently held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran has not specifically raised the question of whether he is entitled to a higher initial rating for PTSD on an extraschedular basis, but he has indicated that he wants the highest rating assigned his PTSD.  Referral is not necessary, however, because the schedular criteria reasonably describe the level of severity and symptomatology of the PTSD.  The criteria contemplate not only the nature of the Veteran's psychiatric symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Given this fact, the Board need not proceed further by determining whether the Veteran's PTSD disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

Again, the Veteran has not specifically raised the question of whether he is entitled to a TDIU, but he seeks the highest possible rating.  He has not, however, submitted evidence of unemployability and, as previously indicated, worked during the course of this appeal.  Moreover, the RO denied the Veteran entitlement to this benefit in a rating decision dated May 2009 and, since then, the Veteran has not appealed the decision.  



ORDER

Service connection for hypertension, including as secondary to service-connected PTSD, is denied.

An initial 70 percent rating for PTSD is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


